Notice of Non Responsive Reply
The reply filed on 15 October 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The amendment filed 15 October 2021 is considered non-responsive because it does not meet the requirements of the Patent Prosecution Highway (PPH) program.
According to the Implementation of the Global and IP5 Patent Prosecution Highway (PPH) Pilot Programs with Participating Offices document signed by Deputy Under Secretary of Commerce Michelle Lee on 10 February 2014: 
Any claims amended or added after the grant of the request for participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the OEE application. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.
In the present application, Applicant’s arguments filed 15 October 2021 did not include a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.
As to whether the claims sufficiently correspond to the allowable/patentable claims in the OEE application even if Applicant made no such statement, Examiner finds they do not.
Specifically, on their face, claims 2-13, 17-21 of the OEE application never included any limitations regarding a network of silicone tubing, which is now present according to the claims filed 15 October 2021.
Moreover, claims 24-30 of the OEE application never included limitations regarding filling spacings in the mesh pattern of the lattice network of rigid material, which is now present according to the claims filed 15 October 2021.
Moreover, claims 31 and 32 were not present in the OEE application.
Last, Applicant’s attempt to overcome rejections of indefiniteness under 35 USC 112(b) by amending at least claims 1, 2, 13, 20, 24 introduces narrowing and broadening limitations which were not present in the OEE claims.
See 37 CFR 1.111. 
Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        22 October 2021